Title: To James Madison from Tench Coxe, 28 February 1802
From: Coxe, Tench
To: Madison, James


Dear Sir
Philada. Feby. 28th. 1802
(Private)
As I am informed from various quarters that there is no doubt of the repeal of the national revenue laws, my situation obliges me to trouble some of the gentlemen in the government with an application. On reflexion I think it least embarrassing to Mr. Gallatin, in a Pennsylvania case, not to address myself to him, tho he is the only Person, besides the President, to whom I wish, if you think it proper, this application should be known.
The office, which I now hold is the real support of my family. I have no other income, since the abandonment of my profession, the loss of my treasury office and the resignation of the Land office of Pennsa. For this office I resigned that, which I certainly should not have done, had I not relied upon the continuance of this, or something nearer to the competency of my former office. I am now far from a hardy or a young man and am not a little worn by the public and private solicitudes I have experienced since I parted with you in the spring of 1797. The manifestations of the views of that day, which were the subject of our last conversations, were the topic [of] my solitary uncounselled reflections, for I remained without a republican brother in the Executive. Being contrary no less to my countrys interests and will than to my bounden duty, I determined, with a foresight of the possible consequences, neither to aid nor acquiesce in them. The consequences were that this faithful and firm conduct, after the exertions I made in 1796, produced machinations and devices for my expulsion from office, wch. took place in Decr. 1797. I returned into the Bosom of a tender unprovided family, then of nine, but now of eleven, and told them the story of cruelty and injustice, with the single comfortable reflection “that tho it was bad for their home, it was good for my country.” I meant to risk every thing for the peace and constitution of the U.S. which you well know my exertions to procure from the convention at Annapolis till the meeting of the new Government. I can not repeat what I did & suffered in 1798 & 1799 & 1800 particularly in the two former years. The injuries & menaces I sustained are best judged of by a reflection on those times in that vortex of violence where my lot was cast. The duty and the service is past—and, if to be done again, would, I trust be repeated. I allude to these Sir, as an apology for my asking from the Justice of the Republican Government of my country, that I may not, for my firmness and fidelity, lose what is necessary to the subsistence of my family.
You well know, that while I was in office, besides its proper duties, I was ready to volunteer in the promotion of the Eastern Fisheries, the counteraction of foreign restrictions on our trade, the support of the republican form of government, the defence of our character and resources against foreign writers, the independence of our country upon the Manufactures of a single foreign country, and every other useful public measure.
My fidelity and attention to my official duties are evidenced by my freedom from any attack upon me, public or private, in the execution of my public trusts. I owe neither the Union nor this state one Dollar on accts., made up with the former to the present hour. Experience in offices & known punctuality in them are considerations worthy of estimation. If a vacancy in the customs should occur I trust I am prepared by those habits, to be safe, and by my commercial & statistical pursuits to be useful. A common capacity, formed to practical commerce and to political & commercial observation & estimate may be useful in that port of the United states wherein domestic Manufactures, shipbuilding, the trade in foreign goods, and in domestic commodities are most extensively brought into contact & collision. I hope you will excuse me for saying so much of myself, but having seen for years the Machinations of party enemies & party friends to injure and destroy each other, I prefer to rely on your friendship, for the remembrance of pretentions partially stated, rather than to return intrigue & calumny in kind. Our cause cannot afford such drawbacks, and never shall receive such injuries from me.
I hope that you & Mr. G. will use your good offices with the President, whose kindness will be interested in my behalf, to procure me not honors, not the greatest emoluments, nor retribution for losses sustained in the republican service, but a decent income for a large, interesting and growing family. I am your respectful friend & mo. obedt. Servant,
Tench Coxe
 

   RC (NHi: Gallatin Papers). Addressee not indicated; identification of the addressee as JM based on Coxe’s remarks in the first, second, and last paragraphs. Listed as a letter from Coxe to Gallatin in Papers of Gallatin (microfilm ed.), reel 6.

